By the Court.
— The act of Assembly limits the time to Avhich the justice can adjourn, by expressly enacting, that it shall not exceed fifteen days. Pat. 316, § 17. That there was in this case an intermediate adjournment, makes no dif*127íerence; for if the justice can adjourn from time to time, not exceeding fifteen days at a time, the limitation in the act of Assembly, may be defeated altogether. It may be that fifteen days is too short a time, and that a convenience would arise from allowing the justice a greater latitude. If that is so, it is not in our power to help it. We do not sit here to make laws; the judgment must therefore, be reversed.1
Cited in Horner v. Hewlings, 8 Halst. 229.

Act Nov. 19, 1820, (Rev. 796), extends time of adjournment to 30 days. — Ed.